Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on February 11, 2021 and October 12, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halbo (USPN 5456563).
Halbo (USPN 5456563) teaches a facility comprising a first conveyor (7) for transporting a container (3) that includes an opening portion (top of container is open) provided on an upper side thereof and can contain and article; and a second conveyor (9) for transporting a target article (5), which is an article to be picked, wherein a height level of a transport face of the first conveyor is set to be lower than a height level of a transport face of the second conveyor [Col. 4:2-5, "conveyor belt 9…is a predetermined vertical distance above the inboard conveyor belt 7"]; and wherein a difference between the height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is determined based on the height of the container [Col. 4:15-24, "container conveyors 7,8 are located below the plane of conveyance of each of the product conveyors 9 and 10 and are at least lower in height than the height of containers 3 and 4, the lift of the heads 1 required to set in and take out the bottle containing cases 3 and 4 that must be executed by the bottle head 1 while at the side of the product conveyors 9 and 10 is only very slight"]. 
Regarding Claim(s) 2, Halbo teaches the difference between the height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is set to match the height of the container [Col. 4:15-24, "at least lower in height than the height of the containers"].
Regarding Claim(s) 4 and 5, Halbo teaches a picking apparatus that takes the target article from the container, and wherein the picking apparatus includes a holding portion (gripper elements 2) that can hold the target article, a movement mechanism (chain 15) that moves the holding portion in directions extending along the transport face of the first conveyor, and a raising/lowering mechanism (cam 11 and follower rollers 12) that moves the holding portion in a vertical direction.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or fairly suggest the second conveyor comprising a stopper provided at end portion near the first conveyor and protrudes upward from the transport face of the second conveyor, and wherein the difference in height level of the transport face of the second conveyor and the height level of the transport face of the first conveyor is set to match a value obtained by subtracting a height of the stopper from the height of the container, combined with the rest of the claim language.
Conclusion
USPN 3783587 discloses a facility having first and second conveyors at different levels, as well as USPN 6325591 and USPN 7644558. USPN 5655355 discloses first and second conveyors at different levels as well as being perpendicular.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653